Title: To Thomas Jefferson from Thomas Lehré, 5 July 1823
From: Lehré, Thomas
To: Jefferson, Thomas


Dear Sir
Charleston So Ca
July 5. 1823—
Permit me as one of Your old friends to send you the enclosed paper, by which you will see that your Political friends here, on the return of every 4th of July, cannot in gratitude, forget the Services you rendered them & our blessed Country, by your Labour, particularly in drafting the Declaration of our Independence, which they are determined, to hand down, Annually to Posterity through the medium of the Public Prints.—It affords me great pleasure to inform you, that many of your most bitter Political opponents in this State, have become sensible of the impropriety of their former opposition to you, & now unite with the Republicans of the old School, to sing your praises, & thank you, as every true friend to America ought to do, for the Talents, virtue, integrity, & fairness you displayed at the commencement & during the whole of our Revolution, by which means we are at present enabled to enjoy every blessing & happiness under the best form & System of Government on Earth.From the various public situations, which my fellow Citizens have from time to time, & at present have honored me with, I am enabled daily to meet many of your old Friends, who never fail to enquire of me after your health & happiness—their enquiries are made with the most sincere affection & gratitude, to you as their Political Leader & Parent,  whose labours have been the means to secure them all the blessings they now enjoy as a Free People.Whenever you can find time to write I shall be glad to hear from you respecting your health, & any other subject you may think proper to incld to me on, as it will enable me to gratify the numerous enquiries of your friends  here, who as well as myself feel a great interest on the occasion.Yesterday I attended at St Philips Church, where I heard the Declaration of Independence read, after which Mr Hugh Legare, a member of the 76  Association, delivered an oration on the occasion it was much admired. The Orator was justly severe upon the members of “the Holy alliance”, for the narrowness of their Conduct, in confedatering against the Liberties of Mankind.  Should the oration be printed, I will send you a copy of it.That you may enjoy a long life, & every blessing this life affords. is the constant & sincere wish of—Dear Sir, Your obedt ServantTho: 
Lehré